DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 7/7/2022.
Claims 1-5 and 11 are amended.
Claims 1-11 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Amendment filed 7/7/2022 has been entered. Applicant’s amendments to the Specification,  Drawings, and Claims have overcome each and every objection and 101 rejection set forth in the Non-Final Office Action mailed 4/13/2022. Amended claims 1-5 do not invoke 112(f) interpretation because the structure performing the actions is now provided as a processor. However, new 112(b) rejections are given for new antecedent basis issues regarding the ‘units.’
Applicant's argument, see pages 15-19, with respect to Lawrence failing to disclose or suggest “a joint angle space trajectory smoothing unit configured to convert the trajectory generated by the inter-via-point trajectory planning unit in a physical space into a joint angle space by the inverse kinematics unit and smooth the trajectory” (claims 1, 6, and 11) has been fully considered but is not persuasive. The examiner cited [0128] of Lawrence “Once a smoothed coverage plan is generated in 2D surface coordinates, it is converted into a valid manipulator joint-space trajectory by indexing through the Solution Manifold to retrieve the corresponding inverse kinematic solutions. An additional form of two-dimensional quadratic regression is used at this stage to suppress undesirable oscillation due to surface discretization or numerical precision.” The examiner maintains the position that this citation is sufficient as a trajectory (coverage plan) in physical space (2D surface coordinates) is converted into joint angle space by inverse kinematics and subsequently the trajectory in joint angle space is smoothed (suppress undesirable oscillation). The trajectory illustrated in figs. 9 and 12 (of Lawrence) do not appear as smooth as the trajectories illustrated in the instant application because the trajectories of Lawrence involve rows for the purpose of covering an entire surface area for inspection and processing. However, this coverage aspect is not of interest and despite Lawrence being directed to surface area coverage, the teachings directed to path planning are still relevant. Accordingly, the 103 rejection is maintained.
Applicant's argument, see pages 19-20, with respect to the time interval between states in Lawrence not being the same as the claimed “time of passing through the via points of the trajectory” (claims 2 and 7) has been fully considered but is not persuasive. The states in Lawrence are essentially the same as the via points since via points are locations that describe a trajectory and Lawrence describes a coverage plan as a timed sequence of states (see at least [0096]. Also see [0073] for states described as poses.). Further, the limitation “time of passing” is interpreted as a time interval. If “time of passing” is meant to be interpreted as a timestamp (or the like) of when each via point is to be reached, the use of Lawrence as a reference for the particular limitation may be overcome (Tan reference has been cited in the conclusion as it is relevant to this other interpretation of time of passing). However, in the claim’s current state, “a time of passing” is open to the interpretation of being a time interval. Accordingly, the 103 rejection is maintained.
Applicant's argument, see pages 20-25, with respect to  improper hindsight reconstruction (of claims 3 and 8) has been fully considered but is not persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Valid motivation to combine the teachings of Hong and Yutkowitz with the teachings of Kuwahara and Lawrence was provided on pages 23-25 of the office action mailed 4/13/2022. Accordingly, the 103 rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inter-via-point trajectory planning unit" and “the inverse kinematics unit.” There is insufficient antecedent basis for these limitations in the claim. Dependent claims 2-5 are also rejected because they do not resolve the deficiencies of claim 1. 
Claim 2 recites the limitation “the joint angle space trajectory smoothing unit.”  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 5 is also rejected because it does not resolve the deficiencies of claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US 11213945 B2) in view of Lawrence (US 20160016312 A1).

Regarding Claim 1,
Kuwahara teaches
A trajectory planning device that includes a processor and a memory (“a configuration of the robot simulator 100 will be described in detail. As illustrated in FIG. 2, the robot simulator 100 includes one or more computers” Col. 4, lines 31-33; Fig. 2 shows that the simulator has a processor and memory.), and calculates a hand trajectory of a robot arm configured with multiple axes (“The robot simulator 100 … generates a path of the robot 10 based on a result of simulation. The path is information defining a movement route of the distal end portion 16 of the robot simulator 100 and the posture of the robot 10 (that is, the angles of the joints J1 to J6) when the distal end portion 16 is moved along the route.” Col. 4, lines 12-20), the trajectory planning device comprising:
robot arm configuration information (“The model storage module 111 stores model information related to the robot 10” Col. 5, lines 4-5) 
start joint angle information in which an angle of each axis of the robot arm in a start posture of a planned trajectory is set as a start joint angle (“the information acquisition module 120 is configured to obtain at least input information (hereinafter referred to as “first input information”) defining a start position and an end position of the operation of the robot 10. The “start position” includes a position of the distal end portion 16 at the start of the operation and the posture of the robot 10 (that is, the angles of the joints J1 to J6) when the distal end portion 16 is arranged at the position.” Col. 6, lines 28-35); 
target posture information in which a target position and a target posture of a hand of the robot arm are set at an end point of the hand of the robot arm (“the information acquisition module 120 is configured to obtain at least input information (hereinafter referred to as “first input information”) defining a start position and an end position of the operation of the robot 10. … The “end position” includes a position of the distal end portion 16 at the end of operation and the posture of the robot 10 when the distal end portion 16 is arranged at the position.” Col. 6, lines 28-38); 
via-point posture information in which via points including positions and postures through which the hand of the robot arm passes in the planned trajectory are set (See Fig. 3 for via point information with positions and postures.); 
and a processor configured to: read the robot arm configuration information, the start joint angle information, the target posture information and the via-point posture information, and generate a trajectory from a start point of the hand of the robot arm to the end point by interpolating between the via points (“More specifically, the path generation module 133 generates a path from the start position to the end position via at least one via-point so as to satisfy the following conditions i) to iii). Portions between the start position and the via-point, between the individual via-points, and between the via-point and the end position are interpolated by methods such as linear interpolation, circular interpolation, and joint angle interpolation.” Col. 8, lines 47-54; “i) No collision (interference) occurs between the outer shell model of the robot 10 and the model of the obstacle stored in the model storage module 111.” Col. 8, lines 55-57; Examiner Interpretation: The outer shell model of the robot is robot arm configuration information.); 

Kuwahara does not explicitly teach
robot arm configuration information including a configuration of the robot arm, and a position and a posture of an axis configuring a joint of the robot arm; 
calculate a joint angle of each axis from a posture and a position of the hand of the robot arm based on the robot arm configuration information; 
and convert the trajectory generated by the inter-via-point trajectory planning unit in a physical space into a joint angle space by the inverse kinematics unit and smooth the trajectory
However, Lawrence teaches
robot arm configuration information including a configuration of the robot arm, and a position and a posture of an axis configuring a joint of the robot arm (“This commercial manipulator is defined by a set of forward and inverse kinematics, which translate between individual axis positions and end effector poses. It is noteworthy that most such manipulators are at least partially kinematically redundant, which is to say that while any given set of axis positions will translate into an unambiguous end effector pose, a given end effector pose will typically be achievable by a plurality of axis positions.” [0094]; Examiner Interpretation: Configuration of a robot arm, and position and posture of robot arm joint axes are inherently involved in forward and inverse kinematics.);
calculate a joint angle of each axis from a posture and a position of the hand of the robot arm based on the robot arm configuration information (“The inverse kinematic solver computes all valid manipulator joint states which yield end effector poses in satisfaction of the coverage requirements, including compensation for physical effects such as deflection of the manipulator mount on the Mobile Base Unit caused by the torque applied thereto by the mass of the arm in a given joint configuration.” [0106]); 
and convert the trajectory generated by the inter-via-point trajectory planning unit in a physical space into a joint angle space by the inverse kinematics unit and smooth the trajectory (“Once a smoothed coverage plan is generated in 2D surface coordinates, it is converted into a valid manipulator joint-space trajectory by indexing through the Solution Manifold to retrieve the corresponding inverse kinematic solutions. An additional form of two-dimensional quadratic regression is used at this stage to suppress undesirable oscillation due to surface discretization or numerical precision” [0128]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kuwahara to further include the teachings of Lawrence “to suppress undesirable oscillation due to surface discretization or numerical precision” [0128]. Also, it would have been obvious to use inverse kinematics as taught by Kuwahara to control the robot based on an end effector trajectory since inverse kinematics calculates joint angles and motions based on the trajectory of the end effector.

Regarding Claim 2,
Modified Kuwahara teaches
The trajectory planning device according to claim 1, wherein the processor is further configured to:
Kuwahara does not explicitly teach
give a time of passing through the via points of the trajectory to the trajectory smoothed by the joint angle space trajectory smoothing unit.
However, Lawrence teaches
	“Once a smoothed coverage plan is generated in 2D surface coordinates, it is converted into a valid manipulator joint-space trajectory … the time interval between each manipulator state is derived by computing the target end effector velocity as a function of the current surface processing policy. As a final processing step, the resulting joint-space trajectory is subjected to a suite of constraint-based time dilation algorithms that iteratively expand the time between adjacent states in the surface coverage maneuver.” [0128-0129]; Examiner Interpretation: A time interval between states is effectively a time of passing through via points.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara to further include the teachings of Lawrence to follow the safety limits of the robot components concerning velocity and acceleration limits (“to enforce: A safety-critical maximum end effector speed, … Configurable joint-space velocity limits for the manipulator, Configurable joint-space acceleration limits of the manipulator. The application of these constraints in this order maximizes the end effector surface velocity at any given instant, which in turn maximizes active processing time.” [0129-0133]).

Regarding Claim 4,
Modified Kuwahara teaches
The trajectory planning device according to claim 1, 
Kuwahara further teaches
wherein the robot arm configuration information includes three-dimensional model information of the robot arm, and the trajectory planning device further includes: interferer configuration information including three-dimensional model information and a position of an interferer disposed around the robot arm (“The model storage module 111 stores model information related to the robot 10 and an obstacle in the vicinity of the robot 10. For example, the model storage module 111 stores model information of the workpiece 30 as the model information related to the obstacle. The model information is three-dimensional surface data constituted with polygons, for example. The model information of the robot 10 and the workpiece 30 may be generated based on three-dimensional design data or may be generated based on measurement data by a three-dimensional measurement apparatus, or the like.” Col. 5, lines 4-13; Examiner Interpretation: The interferer is the obstacle.),
wherein the processor is further configured to: determine whether the robot arm interferes with the interferer with reference to the robot arm configuration information and the interferer configuration information for the trajectory calculated by the processor (“a processing device configured to execute a plurality of operations comprising: … automatically checking whether the modified via-point of the repositioning path satisfies a correction condition requiring that no collision occurs between the robot and the obstacle while the tool end is located at the modified via-point” [Claim 1]; “i) No collision (interference) occurs between the outer shell model of the robot 10 and the model of the obstacle stored in the model storage module 111.” Col. 8, lines 55-57).

Regarding Claim 6,
Kuwahara teaches
A trajectory planning method (“A simulation method according to still another aspect of the present disclosure is a simulation method using a robot simulator, the method including: storing model information related to a robot and an obstacle in the vicinity of the robot; obtaining first input information defining at least two teaching points toward a start position and an end position of operation of the robot; generating a path for moving the distal end portion of the robot from the start position to the end position between the two teaching points while avoiding a collision between the robot and the obstacle based on the first input information and the model information” Col. 1, lines 57-67) in which a trajectory planning device including a processor and a memory (“a configuration of the robot simulator 100 will be described in detail. As illustrated in FIG. 2, the robot simulator 100 includes one or more computers” Col. 4, lines 31-33; Fig. 2 shows that the simulator has a processor and memory.) calculates a hand trajectory of a robot arm configured with multiple axes (“The robot simulator 100 … generates a path of the robot 10 based on a result of simulation. The path is information defining a movement route of the distal end portion 16 of the robot simulator 100 and the posture of the robot 10 (that is, the angles of the joints J1 to J6) when the distal end portion 16 is moved along the route.” Col. 4, lines 12-20), the trajectory planning method comprising: 
a physical space trajectory planning step in which the trajectory planning device is configured to read robot arm configuration information (“The model storage module 111 stores model information related to the robot 10” Col. 5, lines 4-5; “The robot simulator 100 simulates a positional relationship between the robot 10 and the workpiece 30 based on model information of the robot 10 and the workpiece 30 and generates a path of the robot 10 based on a result of simulation.” Col. 4, lines 12-16) 
start joint angle information in which an angle of each axis of the robot arm in a start posture of a planned trajectory is set as a start joint angle (“the information acquisition module 120 is configured to obtain at least input information (hereinafter referred to as “first input information”) defining a start position and an end position of the operation of the robot 10. The “start position” includes a position of the distal end portion 16 at the start of the operation and the posture of the robot 10 (that is, the angles of the joints J1 to J6) when the distal end portion 16 is arranged at the position.” Col. 6, lines 28-35), 
target posture information in which a target position and a target posture of a hand of the robot arm are set at an end point of the hand of the robot arm (“the information acquisition module 120 is configured to obtain at least input information (hereinafter referred to as “first input information”) defining a start position and an end position of the operation of the robot 10. … The “end position” includes a position of the distal end portion 16 at the end of operation and the posture of the robot 10 when the distal end portion 16 is arranged at the position.” Col. 6, lines 28-38), 
and via-point posture information in which via points including positions and postures through which the hand of the robot arm passes in the planned trajectory are set (See Fig. 3 for via point information with positions and postures.), 
and generate a trajectory from a start point of the hand of the robot arm to the end point by interpolating between the via points (“More specifically, the path generation module 133 generates a path from the start position to the end position via at least one via-point so as to satisfy the following conditions i) to iii). Portions between the start position and the via-point, between the individual via-points, and between the via-point and the end position are interpolated by methods such as linear interpolation, circular interpolation, and joint angle interpolation.” Col. 8, lines 47-54);

Kuwahara does not explicitly teach
robot arm configuration information including a configuration of the robot arm, and a position and a posture of an axis configuring a joint of the robot arm,
an inverse kinematics step in which the trajectory planning device configured to calculate a joint angle of each axis from a posture and a position of the hand of the robot arm for the generated trajectory with reference to the robot arm configuration information, and convert the trajectory into a joint angle space; 
and a joint angle space smoothing step in which the trajectory planning device is configured to smooth the trajectory converted into the joint angle space.
However, Lawrence teaches
robot arm configuration information including a configuration of the robot arm, and a position and a posture of an axis configuring a joint of the robot arm (“This commercial manipulator is defined by a set of forward and inverse kinematics, which translate between individual axis positions and end effector poses. It is noteworthy that most such manipulators are at least partially kinematically redundant, which is to say that while any given set of axis positions will translate into an unambiguous end effector pose, a given end effector pose will typically be achievable by a plurality of axis positions.” [0094]; Examiner Interpretation: Configuration of a robot arm, and position and posture of robot arm joint axes are inherently involved in forward and inverse kinematics.);
an inverse kinematics step in which the trajectory planning device configured to calculate a joint angle of each axis from a posture and a position of the hand of the robot arm for the generated trajectory with reference to the robot arm configuration information, and convert the trajectory into a joint angle space (“The inverse kinematic solver computes all valid manipulator joint states which yield end effector poses in satisfaction of the coverage requirements, including compensation for physical effects such as deflection of the manipulator mount on the Mobile Base Unit caused by the torque applied thereto by the mass of the arm in a given joint configuration.” [0106]; “Once a smoothed coverage plan is generated in 2D surface coordinates, it is converted into a valid manipulator joint-space trajectory by indexing through the Solution Manifold to retrieve the corresponding inverse kinematic solutions.” [0128]); 
and a joint angle space smoothing step in which the trajectory planning device is configured to smooth the trajectory converted into the joint angle space (“Once a smoothed coverage plan is generated in 2D surface coordinates, it is converted into a valid manipulator joint-space trajectory by indexing through the Solution Manifold to retrieve the corresponding inverse kinematic solutions. An additional form of two-dimensional quadratic regression is used at this stage to suppress undesirable oscillation due to surface discretization or numerical precision” [0128]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kuwahara to further include the teachings of Lawrence “to suppress undesirable oscillation due to surface discretization or numerical precision” [0128]. Also, it would have been obvious to use inverse kinematics as taught by Kuwahara to control the robot based on an end effector trajectory since inverse kinematics calculates joint angles and motions based on the trajectory of the end effector.

Regarding Claim 7,
Modified Kuwahara teaches
The trajectory planning method according to claim 6, further comprising: 
Kuwahara does not explicitly teach
a trajectory time giving step in which the trajectory planning device is configured to give a time of passing through the via points of the trajectory to the trajectory smoothed by the joint angle space smoothing step.
However, Lawrence teaches
	“Once a smoothed coverage plan is generated in 2D surface coordinates, it is converted into a valid manipulator joint-space trajectory … the time interval between each manipulator state is derived by computing the target end effector velocity as a function of the current surface processing policy. As a final processing step, the resulting joint-space trajectory is subjected to a suite of constraint-based time dilation algorithms that iteratively expand the time between adjacent states in the surface coverage maneuver.” [0128-0129]; Examiner Interpretation: A time interval between states is effectively a time of passing through via points.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara to further include the teachings of Lawrence to follow the safety limits of the robot components concerning velocity and acceleration limits (“to enforce: A safety-critical maximum end effector speed, … Configurable joint-space velocity limits for the manipulator, Configurable joint-space acceleration limits of the manipulator. The application of these constraints in this order maximizes the end effector surface velocity at any given instant, which in turn maximizes active processing time.” [0129-0133]).

Regarding Claim 9,
Modified Kuwahara teaches
The trajectory planning method according to claim 6, 
Kuwahara further teaches
wherein the robot arm configuration information includes three-dimensional model information of the robot arm, and the trajectory planning method further includes: an interference determination step in which the trajectory planning device reads interferer configuration information including three-dimensional model information and a position of an interferer disposed around the robot arm (“The model storage module 111 stores model information related to the robot 10 and an obstacle in the vicinity of the robot 10. For example, the model storage module 111 stores model information of the workpiece 30 as the model information related to the obstacle. The model information is three-dimensional surface data constituted with polygons, for example. The model information of the robot 10 and the workpiece 30 may be generated based on three-dimensional design data or may be generated based on measurement data by a three-dimensional measurement apparatus, or the like.” Col. 5, lines 4-13; Examiner Interpretation: The interferer is the obstacle.), 
and determines whether the robot arm interferes with the interferer based on the robot arm configuration information and the interferer configuration information for the trajectory calculated in the physical space trajectory planning step or the joint angle space smoothing step (“a processing device configured to execute a plurality of operations comprising: … automatically checking whether the modified via-point of the repositioning path satisfies a correction condition requiring that no collision occurs between the robot and the obstacle while the tool end is located at the modified via-point” [Claim 1]; “i) No collision (interference) occurs between the outer shell model of the robot 10 and the model of the obstacle stored in the model storage module 111.” Col. 8, lines 55-57).

Regarding Claim 11,
A non-transitory computer readable storage medium storing thereon a program for calculating a hand trajectory of a robot arm configured with multiple axes (“The robot simulator 100 … generates a path of the robot 10 based on a result of simulation. The path is information defining a movement route of the distal end portion 16 of the robot simulator 100 and the posture of the robot 10 (that is, the angles of the joints J1 to J6) when the distal end portion 16 is moved along the route.” Col. 4, lines 12-20) in a computer including a processor and a memory (“a configuration of the robot simulator 100 will be described in detail. As illustrated in FIG. 2, the robot simulator 100 includes one or more computers” Col. 4, lines 31-33; Fig. 2 shows that the simulator has a processor and memory.), the program causing the computer to execute: 
a physical space trajectory planning step of reading robot arm configuration information (“The model storage module 111 stores model information related to the robot 10” Col. 5, lines 4-5; “The robot simulator 100 simulates a positional relationship between the robot 10 and the workpiece 30 based on model information of the robot 10 and the workpiece 30 and generates a path of the robot 10 based on a result of simulation.” Col. 4, lines 12-16) 
start joint angle information in which an angle of each axis of the robot arm in a start posture of a planned trajectory is set as a start joint angle (“the information acquisition module 120 is configured to obtain at least input information (hereinafter referred to as “first input information”) defining a start position and an end position of the operation of the robot 10. The “start position” includes a position of the distal end portion 16 at the start of the operation and the posture of the robot 10 (that is, the angles of the joints J1 to J6) when the distal end portion 16 is arranged at the position.” Col. 6, lines 28-35), 
target posture information in which a target position and a target posture of a hand of the robot arm are set at an end point of the hand of the robot arm (“the information acquisition module 120 is configured to obtain at least input information (hereinafter referred to as “first input information”) defining a start position and an end position of the operation of the robot 10. … The “end position” includes a position of the distal end portion 16 at the end of operation and the posture of the robot 10 when the distal end portion 16 is arranged at the position.” Col. 6, lines 28-38), 
and via-point posture information in which via points including positions and postures through which the hand of the robot arm passes in the planned trajectory are set (See Fig. 3 for via point information with positions and postures.), 
and generating a trajectory from a start point of the hand of the robot arm to the end point by interpolating between the via points (“More specifically, the path generation module 133 generates a path from the start position to the end position via at least one via-point so as to satisfy the following conditions i) to iii). Portions between the start position and the via-point, between the individual via-points, and between the via-point and the end position are interpolated by methods such as linear interpolation, circular interpolation, and joint angle interpolation.” Col. 8, lines 47-54);

Kuwahara does not explicitly teach
robot arm configuration information including a configuration of the robot arm, and a position and a posture of an axis configuring a joint of the robot arm, 
an inverse kinematics step of calculating a joint angle of each axis from a posture and a position of the hand of the robot arm for the generated trajectory with reference to the robot arm configuration information, and converting the trajectory into a joint angle space; 
and a joint angle space smoothing step of smoothing the trajectory converted into the joint angle space.
However, Lawrence teaches
robot arm configuration information including a configuration of the robot arm, and a position and a posture of an axis configuring a joint of the robot arm (“This commercial manipulator is defined by a set of forward and inverse kinematics, which translate between individual axis positions and end effector poses. It is noteworthy that most such manipulators are at least partially kinematically redundant, which is to say that while any given set of axis positions will translate into an unambiguous end effector pose, a given end effector pose will typically be achievable by a plurality of axis positions.” [0094]; Examiner Interpretation: Configuration of a robot arm, and position and posture of robot arm joint axes are inherently involved in forward and inverse kinematics.);
an inverse kinematics step of calculating a joint angle of each axis from a posture and a position of the hand of the robot arm for the generated trajectory with reference to the robot arm configuration information, and converting the trajectory into a joint angle space (“The inverse kinematic solver computes all valid manipulator joint states which yield end effector poses in satisfaction of the coverage requirements, including compensation for physical effects such as deflection of the manipulator mount on the Mobile Base Unit caused by the torque applied thereto by the mass of the arm in a given joint configuration.” [0106]; “Once a smoothed coverage plan is generated in 2D surface coordinates, it is converted into a valid manipulator joint-space trajectory by indexing through the Solution Manifold to retrieve the corresponding inverse kinematic solutions.” [0128]); 
and a joint angle space smoothing step of smoothing the trajectory converted into the joint angle space (“Once a smoothed coverage plan is generated in 2D surface coordinates, it is converted into a valid manipulator joint-space trajectory by indexing through the Solution Manifold to retrieve the corresponding inverse kinematic solutions. An additional form of two-dimensional quadratic regression is used at this stage to suppress undesirable oscillation due to surface discretization or numerical precision” [0128]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kuwahara to further include the teachings of Lawrence “to suppress undesirable oscillation due to surface discretization or numerical precision” [0128]. Also, it would have been obvious to use inverse kinematics as taught by Kuwahara to control the robot based on an end effector trajectory since inverse kinematics calculates joint angles and motions based on the trajectory of the end effector.

Claims 3, 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US 11213945 B2) in view of Lawrence (US 20160016312 A1), Hong (US 7693588 B2), and Yutkowitz (US 20030033050 A1).

Regarding Claim 3,
Modified Kuwahara teaches
The trajectory planning device according to claim 1, further comprising: 
Kuwahara does not explicitly teach
smoothing availability information configured to indicate whether smoothing is possible in a partial trajectory which is regarded as the partial trajectory between adjacent via points;
and trajectory interpolation information configured to set an interpolation method when performing the smoothing, wherein the processor is further configured to complement the trajectory based on the interpolation method when the smoothing availability information of the partial trajectory of an object calculating the trajectory is possible with reference to the trajectory interpolation information.
However, Hong teaches
smoothing availability information configured to indicate whether smoothing is possible in a partial trajectory which is regarded as the partial trajectory between adjacent via points (“During the first operation, all line move target points are sequentially examined in the smoothing queue. The line segments, which can be smoothed, are determined and the target points of all these lines may be tagged as "smoothing" or "no smoothing."” Col. 8, lines 56-60; “wherein the preparing for smoothing step includes the step of marking points that together define a portion of the trajectory as either suitable for smoothing or unsuitable for smoothing, depending upon whether a plurality of conditions are satisfied.” [Claim 14]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara to further include the teachings of Hong because it is not always feasible or desirable to smooth the entire trajectory (“It is not always feasible to convert NC line data into arcs while maintaining a given tolerance, as with, for example, connected lines with sharp angles. It is sometimes not desirable to smooth NC line data, for example, long line moves. Certain conditions may need to be satisfied before raw line data can be smoothed. The first operation examines the original line data identifying the line segments, which meet the conditions for smoothing.” Col. 8, lines 47-54).

Hong also does not explicitly teach
and trajectory interpolation information configured to set an interpolation method when performing the smoothing, wherein the processor is further configured to complement the trajectory based on the interpolation method when the smoothing availability information of the partial trajectory of an object calculating the trajectory is possible with reference to the trajectory interpolation information.
However, Yutkowitz teaches
“Returning again to FIG. 2, if it is determined that the current span was not intended to be a part of a flat section or a sharp corner, such as by using length ratios or CDP's then the current span can be interpolated using a spline, and the process continues to step 232 of FIG. 2b. If this step is reached, the span is still of the spline type and has not been converted to a linear span type. However, its specific spline type needs to be selected, and this occurs at step 232. The type of spline determines how the parameters for the spline equation will be calculated, and, therefore, how the spline will connect with previous and next spans. At this step, the spline type is selected to be one of the following based upon the previous span and the next span:” [0078]; Examiner Interpretation: Interpolating a trajectory span using a spline is smoothing by interpolation. Spline type is the interpolation method when performing the smoothing. Only smoothing when the determination was made that the span was intended to be smoothed is equivalent to smoothing when possible with reference to trajectory interpolation information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara and Hong to further include the teachings of Yutkowitz because different spline types are needed to make the segmented path smooth and accurate to the programmers intended control (“Accordingly, it is desirable to provide a spline interpolation motion control system and method which can accurately and automatically distinguish between contoured paths, linear paths, and sharp corners in a part program, and to use spline interpolation only for the contoured paths. It is also desirable to make such decisions solely from programmed endpoints and without additional parameters from the user. In addition, it is desirable to provide such a system and method which can smoothly connect the various flat, contoured, and cornered segments with minimal step changes in velocity. Moreover, it is desirable to provide a spline interpolation system and method which can be used with conventional part programs, which were written for non-spline control systems, with minimal changes to the part program. In addition, it is desirable to provide a spline interpolation motion control system and method which provides the ability to apply consistent velocity constraints to the controlled motion based upon path curvature, to thereby more accurately control the motion.” See at least [0008]).

Regarding Claim 5,
Modified Kuwahara teaches 
The trajectory planning device according to claim 2, further comprising: 
Kuwahara does not explicitly teach
smoothing availability information configured to indicate whether smoothing is possible in a partial trajectory which is regarded as the partial trajectory between adjacent via points; 
and trajectory interpolation information that sets an interpolation method when performing the smoothing, 
wherein the processor is further configured to match velocities or accelerations of adjacent partial trajectories in the via points of the adjacent partial trajectories.
However, Hong teaches
smoothing availability information configured to indicate whether smoothing is possible in a partial trajectory which is regarded as the partial trajectory between adjacent via points (“During the first operation, all line move target points are sequentially examined in the smoothing queue. The line segments, which can be smoothed, are determined and the target points of all these lines may be tagged as "smoothing" or "no smoothing."” Col. 8, lines 56-60; “wherein the preparing for smoothing step includes the step of marking points that together define a portion of the trajectory as either suitable for smoothing or unsuitable for smoothing, depending upon whether a plurality of conditions are satisfied.” [Claim 14]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara to further include the teachings of Hong because it is not always feasible or desirable to smooth the entire trajectory (“It is not always feasible to convert NC line data into arcs while maintaining a given tolerance, as with, for example, connected lines with sharp angles. It is sometimes not desirable to smooth NC line data, for example, long line moves. Certain conditions may need to be satisfied before raw line data can be smoothed. The first operation examines the original line data identifying the line segments, which meet the conditions for smoothing.” Col. 8, lines 47-54).

Hong describes related prior art: “The velocity of the tool is often kept constant along each segment or group of segments of complex trajectories because velocity optimization along each point in the trajectory would be very time consuming.” See col. 1, lines 29-32.
Hong also does not explicitly teach
and trajectory interpolation information that sets an interpolation method when performing the smoothing, 
wherein the processor is further configured to match velocities or accelerations of adjacent partial trajectories in the via points of the adjacent partial trajectories.
However, Yutkowitz teaches
and trajectory interpolation information that sets an interpolation method when performing the smoothing (“Returning again to FIG. 2, if it is determined that the current span was not intended to be a part of a flat section or a sharp corner, such as by using length ratios or CDP's then the current span can be interpolated using a spline, and the process continues to step 232 of FIG. 2b. If this step is reached, the span is still of the spline type and has not been converted to a linear span type. However, its specific spline type needs to be selected, and this occurs at step 232. The type of spline determines how the parameters for the spline equation will be calculated, and, therefore, how the spline will connect with previous and next spans. At this step, the spline type is selected to be one of the following based upon the previous span and the next span:” [0078]; Examiner Interpretation: Interpolating a trajectory span using a spline is smoothing by interpolation. Spline type is the interpolation method when performing the smoothing.),
wherein the processor is further configured to match velocities or accelerations of adjacent partial trajectories in the via points of the adjacent partial trajectories (“In particular, the position constraints P.sub.1 and P.sub.2 are imposed from the start of span point P.sub.1 and the end of span point P.sub.2, such that the spline passes through these two points. This is true for all spline types of this embodiment. For the interior spline, the direction constraint D.sub.1 at the start of the span is set to be equal to the direction at the end of the previous spline span, by setting the unit tangent vector at the start of the span to be equal to the unit tangent vector at the end of the previous span. This constraint guarantees continuous axis velocities at the transition between spans. The end of span constraint, D.sub.2, for the interior spline is also derived to ensure continuous axis velocities at the transition between the current and next spans. This can be achieved by setting D.sub.2 equal to a unit tangent vector that is based on the current and next span's endpoints, as shown in FIG. 9.” See at least [0124]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara and Hong to further include the teachings of Yutkowitz because different spline types are needed to make the segmented path smooth and accurate to the programmers intended control (“Accordingly, it is desirable to provide a spline interpolation motion control system and method which can accurately and automatically distinguish between contoured paths, linear paths, and sharp corners in a part program, and to use spline interpolation only for the contoured paths. It is also desirable to make such decisions solely from programmed endpoints and without additional parameters from the user. In addition, it is desirable to provide such a system and method which can smoothly connect the various flat, contoured, and cornered segments with minimal step changes in velocity. Moreover, it is desirable to provide a spline interpolation system and method which can be used with conventional part programs, which were written for non-spline control systems, with minimal changes to the part program. In addition, it is desirable to provide a spline interpolation motion control system and method which provides the ability to apply consistent velocity constraints to the controlled motion based upon path curvature, to thereby more accurately control the motion.” See at least [0008]). Also, maintaining a constant axis velocity between trajectory segments improves the quality of the machine operation (“Moreover, such programming results in instantaneous changes in direction at the transitions between the short segments, causing step changes in axis velocity, which, in machine tool applications, can result in reduced quality of surface finish, accuracy errors on the finished workpiece, undesirable machine vibrations, and/or jerky motion. Accordingly, a method and apparatus for smoothly moving through paths having contoured portions with accuracy and without vibrations is desired.” [0004]).

Regarding Claim 8,
Modified Kuwahara teaches
The trajectory planning method according to claim 6, 
Kuwahara does not explicitly teach
wherein the joint angle space smoothing step reads smoothing availability information indicating whether smoothing is possible in a partial trajectory which is regarded as the partial trajectory between adjacent via points
and trajectory interpolation information that sets an interpolation method when performing the smoothing, and complements the trajectory based on the interpolation method when the smoothing availability information of the partial trajectory of an object calculating the trajectory is possible.
However, Hong teaches
wherein the joint angle space smoothing step reads smoothing availability information indicating whether smoothing is possible in a partial trajectory which is regarded as the partial trajectory between adjacent via points (“During the first operation, all line move target points are sequentially examined in the smoothing queue. The line segments, which can be smoothed, are determined and the target points of all these lines may be tagged as "smoothing" or "no smoothing."” Col. 8, lines 56-60; “wherein the preparing for smoothing step includes the step of marking points that together define a portion of the trajectory as either suitable for smoothing or unsuitable for smoothing, depending upon whether a plurality of conditions are satisfied.” [Claim 14]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara to further include the teachings of Hong because it is not always feasible or desirable to smooth the entire trajectory (“It is not always feasible to convert NC line data into arcs while maintaining a given tolerance, as with, for example, connected lines with sharp angles. It is sometimes not desirable to smooth NC line data, for example, long line moves. Certain conditions may need to be satisfied before raw line data can be smoothed. The first operation examines the original line data identifying the line segments, which meet the conditions for smoothing.” Col. 8, lines 47-54).

Hong also does not explicitly teach
and trajectory interpolation information that sets an interpolation method when performing the smoothing, and complements the trajectory based on the interpolation method when the smoothing availability information of the partial trajectory of an object calculating the trajectory is possible.
However, Yutkowitz teaches
“Returning again to FIG. 2, if it is determined that the current span was not intended to be a part of a flat section or a sharp corner, such as by using length ratios or CDP's then the current span can be interpolated using a spline, and the process continues to step 232 of FIG. 2b. If this step is reached, the span is still of the spline type and has not been converted to a linear span type. However, its specific spline type needs to be selected, and this occurs at step 232. The type of spline determines how the parameters for the spline equation will be calculated, and, therefore, how the spline will connect with previous and next spans. At this step, the spline type is selected to be one of the following based upon the previous span and the next span:” [0078]; Examiner Interpretation: Interpolating a trajectory span using a spline is smoothing by interpolation. Spline type is the interpolation method when performing the smoothing. Only smoothing when the determination was made that the span was intended to be smoothed is equivalent to smoothing when possible with reference to trajectory interpolation information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara and Hong to further include the teachings of Yutkowitz because different spline types are needed to make the segmented path smooth and accurate to the programmers intended control (“Accordingly, it is desirable to provide a spline interpolation motion control system and method which can accurately and automatically distinguish between contoured paths, linear paths, and sharp corners in a part program, and to use spline interpolation only for the contoured paths. It is also desirable to make such decisions solely from programmed endpoints and without additional parameters from the user. In addition, it is desirable to provide such a system and method which can smoothly connect the various flat, contoured, and cornered segments with minimal step changes in velocity. Moreover, it is desirable to provide a spline interpolation system and method which can be used with conventional part programs, which were written for non-spline control systems, with minimal changes to the part program. In addition, it is desirable to provide a spline interpolation motion control system and method which provides the ability to apply consistent velocity constraints to the controlled motion based upon path curvature, to thereby more accurately control the motion.” See at least [0008]).

Regarding Claim 10,
Modified Kuwahara teaches
The trajectory planning method according to claim 7, 
Kuwahara does not explicitly teach
wherein the trajectory time giving step reads smoothing availability information indicating whether smoothing is possible in a partial trajectory which is regarded as the partial trajectory between adjacent via points 
and trajectory interpolation information that sets an interpolation method when performing the smoothing, 
and matches velocities or accelerations of adjacent partial trajectories in the via points of the adjacent partial trajectories.
However, Hong teaches
wherein the trajectory time giving step reads smoothing availability information indicating whether smoothing is possible in a partial trajectory which is regarded as the partial trajectory between adjacent via points (“During the first operation, all line move target points are sequentially examined in the smoothing queue. The line segments, which can be smoothed, are determined and the target points of all these lines may be tagged as "smoothing" or "no smoothing."” Col. 8, lines 56-60; “wherein the preparing for smoothing step includes the step of marking points that together define a portion of the trajectory as either suitable for smoothing or unsuitable for smoothing, depending upon whether a plurality of conditions are satisfied.” [Claim 14]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara to further include the teachings of Hong because it is not always feasible or desirable to smooth the entire trajectory (“It is not always feasible to convert NC line data into arcs while maintaining a given tolerance, as with, for example, connected lines with sharp angles. It is sometimes not desirable to smooth NC line data, for example, long line moves. Certain conditions may need to be satisfied before raw line data can be smoothed. The first operation examines the original line data identifying the line segments, which meet the conditions for smoothing.” Col. 8, lines 47-54).

Hong describes related prior art: “The velocity of the tool is often kept constant along each segment or group of segments of complex trajectories because velocity optimization along each point in the trajectory would be very time consuming.” See col. 1, lines 29-32.
Hong also does not explicitly teach
and trajectory interpolation information that sets an interpolation method when performing the smoothing, 
and matches velocities or accelerations of adjacent partial trajectories in the via points of the adjacent partial trajectories.
However, Yutkowitz teaches
and trajectory interpolation information that sets an interpolation method when performing the smoothing (“Returning again to FIG. 2, if it is determined that the current span was not intended to be a part of a flat section or a sharp corner, such as by using length ratios or CDP's then the current span can be interpolated using a spline, and the process continues to step 232 of FIG. 2b. If this step is reached, the span is still of the spline type and has not been converted to a linear span type. However, its specific spline type needs to be selected, and this occurs at step 232. The type of spline determines how the parameters for the spline equation will be calculated, and, therefore, how the spline will connect with previous and next spans. At this step, the spline type is selected to be one of the following based upon the previous span and the next span:” [0078]; Examiner Interpretation: Interpolating a trajectory span using a spline is smoothing by interpolation. Spline type is the interpolation method when performing the smoothing.),
and matches velocities or accelerations of adjacent partial trajectories in the via points of the adjacent partial trajectories (“In particular, the position constraints P.sub.1 and P.sub.2 are imposed from the start of span point P.sub.1 and the end of span point P.sub.2, such that the spline passes through these two points. This is true for all spline types of this embodiment. For the interior spline, the direction constraint D.sub.1 at the start of the span is set to be equal to the direction at the end of the previous spline span, by setting the unit tangent vector at the start of the span to be equal to the unit tangent vector at the end of the previous span. This constraint guarantees continuous axis velocities at the transition between spans. The end of span constraint, D.sub.2, for the interior spline is also derived to ensure continuous axis velocities at the transition between the current and next spans. This can be achieved by setting D.sub.2 equal to a unit tangent vector that is based on the current and next span's endpoints, as shown in FIG. 9.” See at least [0124]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Kuwahara and Hong to further include the teachings of Yutkowitz because different spline types are needed to make the segmented path smooth and accurate to the programmers intended control (“Accordingly, it is desirable to provide a spline interpolation motion control system and method which can accurately and automatically distinguish between contoured paths, linear paths, and sharp corners in a part program, and to use spline interpolation only for the contoured paths. It is also desirable to make such decisions solely from programmed endpoints and without additional parameters from the user. In addition, it is desirable to provide such a system and method which can smoothly connect the various flat, contoured, and cornered segments with minimal step changes in velocity. Moreover, it is desirable to provide a spline interpolation system and method which can be used with conventional part programs, which were written for non-spline control systems, with minimal changes to the part program. In addition, it is desirable to provide a spline interpolation motion control system and method which provides the ability to apply consistent velocity constraints to the controlled motion based upon path curvature, to thereby more accurately control the motion.” See at least [0008]). Also, maintaining a constant axis velocity between trajectory segments improves the quality of the machine operation (“Moreover, such programming results in instantaneous changes in direction at the transitions between the short segments, causing step changes in axis velocity, which, in machine tool applications, can result in reduced quality of surface finish, accuracy errors on the finished workpiece, undesirable machine vibrations, and/or jerky motion. Accordingly, a method and apparatus for smoothly moving through paths having contoured portions with accuracy and without vibrations is desired.” [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan (US 20170165839 A1) is pertinent because it discusses designated via-points with designated times.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664